Case 1:20-cv-10058-PKC Document 3 Filed 12/01/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARGILL INCORPORATED, OCEAN
TRANSPORTATION

TRIORIENT LLC

Plaintiff,

Defendant.

 

 

Case No. 20 Civ. 10058

Rule 7.1 Statement

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

CARGILL INCORPORATED, OCEAN TRANSPORTATION

(a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of

said party, which are publicly held.

None.

Date: December 1, 2020

Form Rule7_l.pdf SDNY Web 10/2007

 

Signature of Attorney

Attorney Bar Code:

 
